Case 1:18-cv-05680-LDH-SJB Document 58 Filed 02/12/20 Page 1 of 1 PageID #: 530

KAPLAN HECKER & FINK LLP                                                              350 Fifth Avenue
                                                                                             Suite 7110
                                                                                   New York, NY 10118
Direct Dial: 212-763-0884                                                              (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                           www.kaplanhecker.com

                                                                                  February 12, 2020
 ByCM/ECF

 The Chambers of the Honorable Judge LaShann DeArcy Hall
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: Elliott v. Donegan, et al., No. 1: 18-civ-05680-LDH-SJB

 Dear Judge DeArcy Hall:

        On behalf of Defendant Moira Donegan, and as discussed with the Court at oral argument
 on February 7, 2020, we provide the Court with excerpts from Plaintiff Stephen Elliott's
 published works and media appearances that are relevant to the issue of his status as a limited­
 purpose public figure in this case (attached as Exhibit A).

         We also provide a citation to the 2005 Chicago Tribune article that I referenced during
 that argument, which refers to Mr. Elliott as a literary "rock star." See Ellen Warren, Stories of a
 Troubled Man, Chicago Trib., Mar. 2005, https://www.chicagotribune.com/nation-world/chi-
 050427 lliott- tory.htrnl (filed at ECF 57-1).



                                                       �---
                                                       Roberta A. Kaplan, Esq.
                                                       Kaplan Hecker & Fink LLP

                                                       Counsel for Defendant Moira Donegan
